Citation Nr: 0116612	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION


The veteran served on active duty from July 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Chicago, Illinois, Regional Office 
(RO).  In September 2000, the veteran testified at a Travel 
Board hearing at the RO.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's PTSD is manifested by serious difficulty 
controlling angry outbursts, constricted affect, an 
irritable, apprehensive, fearful and suspicious mood, sleep 
disturbance, hypervigilance, homicidal ideation, and 
difficulty establishing and maintaining effective work and 
social relationships; suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful situations, and/or an inability to establish and 
maintain effective relationships are not shown.

3.  The veteran's PTSD does not present an exceptional or 
unusual disability picture so as to require referral for 
extraschedular consideration.


CONCLUSION OF LAW

A 50 percent rating is warranted for PTSD.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Considerations

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (VCAA), 114 Stat. 2096-98 (2000) was enacted 
while this appeal was pending, the notice and duty to assist 
requirements mandated by the Act have been met, and the 
veteran is not prejudiced by the Board's consideration of the 
claim without first returning it to the RO for initial 
consideration of the impact of the changes in the law.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Regarding the 
"duty to notify," the Board finds that the RO's 
development/notice letters, rating decisions and statement of 
the case furnished to the veteran and his representative 
provided sufficient notice of the kind of information he 
would need to substantiate his claim and of the basis for the 
determination.  Furthermore, with respect to the duty to 
assist, the record shows that the RO made reasonable efforts 
to obtain relevant records, and there is no indication from 
the veteran that there is any outstanding evidence relevant 
to this claim.

Factual Background

The veteran served in Vietnam with an Airborne Brigade from 
May 1965 to April 1966.  In 1996, his former commanding 
officer submitted a statement confirming a number of several 
stressful events the veteran experienced during his tour in 
Vietnam.  PTSD was diagnosed on VA examination in March 1996.  

In July 1998, the RO granted service connection for PTSD, 
rated 10 percent from February 28, 1996.  

On VA examination in August 1998, the veteran reported 
intrusive recollections of his traumatic experiences in 
Vietnam, that consisted of flashbacks and nightmares from 
which he would awake in a sweat.  Sleep disturbances were 
reported to have occurred twice per month and sometimes left 
him tired at work, both physically and mentally.  He reported 
that he no longer drank as heavily as he once had.  He had no 
psychiatric hospitalizations and took no psychotropic 
medication.  On mental status examination he was alert and 
oriented.  He was dressed casually and had good eye contact.  
He was friendly and cooperative.  His hygiene was good.  His 
speech was coherent, focused and goal directed.  His affect 
was appropriate, with somewhat of a constricted range of 
mood.  He denied homicidal and suicidal ideation.  He 
presented no impairment of thought processes, and denied 
hallucinations or delusions.  He had difficulty in 
concentration and described himself as forgetful.  He denied 
ritualistic or obsessive behavior and reported no history of 
panic attacks.  Impulse control was average.  The diagnosis 
was PTSD.  The Global Assessment of Functioning (GAF) score 
was 50.   

Based upon the foregoing examination, in October 1998, the RO 
increased the rating for PTSD to 30 percent effective from 
August 22, 1998.  In April 1999, the RO assigned February 28, 
1996 as the effective date for the 30 percent rating.  

In November 1999, the veteran sought VA Mental Health Clinic 
treatment for help in controlling angry outbursts.  This 
followed a suspension from work due to an angry verbal 
outburst at a young female clerical worker.  He described a 
history of losing numerous jobs during the previous 30 years 
due to alcohol dependence and anger.  He began his current 
job as a janitor in 1988.  He recalled drinking whiskey to 
relax in Vietnam and continuing through his return to 
civilian life.  He described a past history of frequent bar 
fights and several misdemeanor arrests.  He was finally 
motivated to sober up after his wife left him in 1994.  His 
wife returned in 1996, and he abstained from drinking over 
the previous 2 years.  He regularly attended Alcoholics 
Anonymous (AA) meetings.  He described his military history, 
including service in Vietnam.  His most difficult task there 
was "bagging the bodies" to bring them back to base.  He 
liked the camaraderie and training of the Army, but that he 
could not stay in the Army as a rifleman without another tour 
in Vietnam, which he thought was absolutely crazy.  In terms 
of family and social history, he described an uneventful 
childhood.  He had been an average student, but became a 
state wrestling champion.  He described a big disappointment 
when he came home from Vietnam and no one was there to pick 
him up from the airport.  He had a short-lived marriage to a 
"drinking companion" after returning from Vietnam.  In 1971 
he married his current spouse, and they had a daughter in 
1973.  His daughter blamed him and his drinking history for 
any difficulties she encountered.  The veteran and his spouse 
were able to purchase a home in the past year.  He feared 
losing the home and his wife if he had any more angry 
outbursts.  The veteran's primary socializing was through AA, 
with the Airborne veterans group that he helped form, and 
with buddies from the company he served in.  

On mental status examination, the veteran appeared neatly 
groomed and dressed, wearing civilian attire, an Airborne 
jacket, and a baseball cap.  He was alert throughout the 
interview and oriented to person, place and time.  He was 
coherent, and his thought processes were logical and 
relevant.  There was no evidence of disorganized thinking.  
However, he was guarded and evasive at times.  He initially 
did not make eye contact, and gave the examiner the 
impression of a "tightly coiled spring," tense and ready to 
leap at any moment.  His mood was apprehensive and irritable.  
His affect was suspicious and fearful.  On learning that the 
interviewer's father had served in two wars, the veteran made 
eye contact and revealed affective symptoms, and the reason 
for the referral.  He noted his angry outbursts, work 
suspension, and fear of losing his job and house.  He 
reported difficulty sleeping, managing only about 4 hours per 
night.  He dreamt about Vietnam and dead bodies 3 or 4 nights 
per week.  He expressed feelings of sadness regarding these 
dreams, and wondered why he made it home.  He noted he had 
body "jitters," and felt fatigued and irritable most of the 
time.  He had difficulty concentrating for very long periods.  
He experienced daily feelings of anger and rage that he often 
could not control, taking it out on his wife and others.

The diagnostic impression was that the veteran abused and 
became dependent upon alcohol to suppress his feelings about 
his Vietnam experiences.  The examiner noted that the veteran 
demonstrated restricted range of affect that was tense, 
anxious and angry.  The examiner noted further that except 
for his wife and daughter, the veteran felt no emotional 
connection with other people.  The examiner explained that 
the veteran had uncontrollable anger and rage, was 
hypervigilent and had difficulty concentrating and staying 
asleep at night.  Axis I diagnoses were PTSD and alcohol 
dependence, reportedly in remission 2 years.  The GAF score 
was 50.  The veteran was scheduled for medication evaluation 
and weekly individual therapy.  

On February 2000 VA psychiatric examination, it was noted 
that the examiner reviewed the veteran's claims file.  The 
veteran's history included that the veteran had been employed 
as a janitor at the office of Public Aid for 8 years.  He had 
no psychiatric hospitalizations, but had a 32 year history of 
alcohol dependence and had been in an alcohol treatment 
program several times.  He had abstained from alcohol for 3 
years.  The veteran reported thinking about the GI's who did 
not return home from Vietnam.  He complained of difficulty 
staying asleep, and of nightmares that resulted in his 
feeling tired the next day.  On mental status examination, he 
was described as casually dressed and cooperative during the 
interview.  He was oriented as to person, place and time, and 
spoke clearly.  His answers were brief and lacked 
spontaneity, but were coherent and relevant.  His affect was 
constricted.  His mood was that of irritability.  He denied 
suicidal thought, but had homicidal thoughts and stated that 
was the reason he resorted to drinking.  He denied 
hallucinations, but stated that at times he became paranoid 
about people.  He was able to maintain personal hygiene.  His 
memory for recent events was good.  He was able to manage his 
benefits.  The diagnosis was PTSD.  The GAF score was 55.  

Reports of weekly individual therapy sessions at the VA 
Mental Health Clinic between November 1999 and March 2000 
show the veteran sought assistance in controlling his anger 
in personal and professional relationships.  Medication was 
prescribed to assist him with the sleep disturbances.  A 
March 2000, Summary of Individual Therapy, notes that the 
veteran had attended 16 sessions and was always on time and 
had never canceled or missed an appointment.  Therapy had 
involved helping the veteran identify triggers to his anger, 
to see patterns in his thoughts and emotions, and to develop 
alternative appropriate responses to his angry outbursts.  It 
was noted that he was diligent in applying these strategies 
to his daily interactions, and had reported improvement in 
his social and occupational functioning.  He appeared 
motivated to maintain sobriety, and had abstained from 
alcohol for over three years.  He attended AA meeting 2 to 3 
times per week.  He still reported some symptoms of PTSD, for 
instance, re-experiencing events, intrusive memories and 
sleep disturbance.  It was recommended that he continue 
individual therapy to address his anger, alcohol, and PTSD 
issues.  The report stated that he appeared to be benefiting 
from treatment.  

At a Travel Board hearing at the RO in September 2000, the 
veteran testified that he was continuing to receive treatment 
at the VA Mental Health Clinic, in the form of group therapy 
once a week and individual therapy every two weeks.  He took 
medication, and that it helped somewhat.  He testified that 
he still had sleep disturbances and nightmares.  He was 
gainfully employed, and had been in the same job for 8 1/2 
years; had never been promoted; but was suspended quite a few 
times.  The veteran detailed the episodes when he became 
angry at work, but indicated that psychiatric therapy helped 
somewhat in controlling the anger.  He noted that he took 
personal sick leave to attend therapy sessions.  

The veteran submitted several statements from his co-workers, 
supervisors, and a former service "buddy" with a waiver of 
consideration of this evidence by the RO.  These documents 
detail the difficulties he had interacting with his fellow 
workers.  They also document his suspensions at his place of 
employment in August 1999 and March 2001 for inappropriate 
behavior and discourteous conduct toward fellow employees and 
a supervisor.  During the most recent of the incidents, in 
January 2001, it was noted that he appeared intoxicated.  

Analysis

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  
Ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In evaluating a given disability, the disability must be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1995).

The Board finds that the veteran's disability picture from 
PTSD most nearly approximates the criteria for a 50 percent 
rating.  On VA examination in February 2000, his affect was 
constricted.  On examination in November 1999, he was guarded 
and evasive.  His mood was described as irritable, 
apprehensive, fearful and suspicious by both VA psychiatric 
examiners.  These behavior patterns equate to a flattened 
affect.  On November 1999 examination, he was noted to have 
difficulty concentrating, essentially due to his 
uncontrollable rage and hypervigilance.  In an industrial 
setting, such factors would equate to difficulty in 
understanding complex commands.  The veteran's well-
documented problems with his supervisors in the work 
environment also bear this out.  Regarding impaired judgment, 
although the veteran has not been deemed suicidal, it was 
noted in a clinical setting that he had homicidal ideation.  
Regarding disturbances of motivation and mood, it is 
noteworthy that examiners have described him as irritable, 
apprehensive, fearful and suspicious.  Finally, the record is 
replete with documentation of the difficulty that he had 
establishing and maintaining effective work and social 
relationships because of PTSD.  In fact, his seeking 
psychiatric intervention in 1999 was because of a very 
realistic fear that these relationships would soon 
dematerialize.  Indeed, it was noted on examination, that 
with the exception of his wife and daughter, he felt no 
emotional connection to other people and had little interest 
in them.  These symptoms approximate the criteria for a 50 
percent rating (noted above), and resolving reasonable doubt 
in the veteran's favor, the Board finds that a 50 percent 
rating is warranted.

The Board further finds that a rating in excess of 50 percent 
is not warranted for the PTSD.  There is no suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, irrelevant or obscure speech, near 
continuous panic or depression, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or a complete inability 
to establish or maintain effective relationships.  There is 
no documentation, clinical or otherwise, of suicidal 
ideation, or obsessional rituals.  On examination in 1999 and 
2000, the veteran's speech and thought processes were 
coherent, logical and relevant, with no evidence of 
disorganized thinking.  When he has been examined, he was 
always described as appropriately dressed, adequately 
groomed, alert, and oriented to person, place, and time.  
Near continuous panic or depression has not been noted.  
Regarding difficulty in adapting to stressful circumstances, 
it is clear from the record that the  social and industrial 
impairment attributed to PTSD has had more to do with his 
uncontrolled rage than difficulty with stress.  Although he 
clearly has difficulty in establishing and maintaining 
effective work and social relationships, there is no 
demonstration of a complete inability to establish or 
maintain effective relationships.  Notably, he has been 
married for over 30 years, and has a daughter from the 
relationship.  Although his relationships with his wife and 
daughter have been strained because of his anger outbursts, 
he has maintained a relationship nonetheless.  He 
participates in social activities with AA, and the Airborne 
veterans group that he helped form.  Although his anger 
management problems cause work impairment, he has managed to 
maintain employment.  The criteria for establishing 
entitlement to a 70 percent rating are not shown by the 
evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The determination that a 50 percent rating according to the 
Schedule is warranted does not preclude the Board from 
granting a higher rating for this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of an increased rating for PTSD warrants 
referral for consideration of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for PTSD.  Furthermore, the PTSD has 
not had such an unusual impact on employment as to render 
impractical the application of regular schedular standards.  
Although he has had problems with fellow workers due to poor 
anger management, the veteran has been able to maintain 
regular employment.  Since factors connoting an unusual or 
exceptional disability picture are not shown, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulatory provisions governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

